267 F.2d 628
William M. HOLLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 14819.
United States Court of Appeals District of Columbia Circuit.
Argued February 18, 1959.
Decided April 23, 1959.
Petition for Rehearing En Banc Denied June 26, 1959.

Mr. Justin L. Edgerton, Washington, D. C. (appointed by this court) for appellant.
Mr. Harry T. Alexander, Asst. U. S. Atty., Washington, D. C., with whom Messrs. Oliver Gasch, U. S. Atty. and Carl W. Belcher, Asst. U. S. Atty., Washington, D. C. were on the brief, for appellee.
Before WASHINGTON, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction under the Miller Act. D.C.Code § 223501(a) (1951). We allowed an appeal in forma pauperis, and appointed counsel — other than the attorney who defendant appellant at his trial — to represent appellant in this court. Counsel so appointed has ably and conscientiously performed his task, urging principally that appellant did not receive the effective assistance of counsel at his trial. After careful consideration of the points raised, and of the record as a whole, we have concluded that the appellant received a fair trial. The conduct of trial counsel in the respects complained of — even viewing it in the most unfavorable light — could hardly have affected the result, in view of the overwhelming evidence of appellant's guilt. The jury was given careful instructions by the trial judge. Under the circumstances, we do not consider that reversal would be justified. Cf. Mitchell v. United States, 104 U.S.App.D.C. 57, 259 F.2d 787, certiorari denied 1958, 358 U.S. 850, 79 S.Ct. 81, 3 L.Ed.2d 86; Smith v. United States, 1958, 103 U.S.App.D.C. 175, 256 F.2d 889.


2
Affirmed.